Per Curiam.

Taylor sued the appellant upon an account, as follows:
“ August 14th, 1857. To 297 bushels of wheat, at 1 dollar per bushel, 297 dollars. Interest on same, 70 dollars.”
The complaint claimed damages in the sum of 870 dollars. Trial by the Court; finding and judgment for the plaintiff for 365 dollars.
The evidence is not set out, nor is any question presented other than this, whether the finding and judgment is not for a greater amount than is warranted by the bill of particulars.
The wheat at the price specified, with the interest from the date of the sale, as set forth in the bill of particulars, up to the time of the trial, will amount to all that was found by the Court, and the evidence not being in the record, we can not *183say that interest was improperly allowed. There is no error in the record.
O. S. Hamilton, for the appellants.
A. J. Boone, for the appellee.
The judgment is affirmed, with costs and five per cent, damages.